Citation Nr: 1136385	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left knee anterior cruciate ligament reconstruction with arthritis (left knee disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge via a videoconference hearing at the RO in June 2011, and a transcript of that hearing is associated with the claims file.  He submitted additional evidence in support of his claim at that time, accompanied by a waiver of review of such evidence by the agency of original jurisdiction.  As such, the Board may properly consider such evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).


FINDINGS OF FACT

The Veteran had several left knee injuries during service and, resolving all reasonable doubt in his favor, he had continuous symptoms of pain after that time, including prior to the subsequent injury that led to left knee surgery, and the current left knee disability has been medically linked to service.


CONCLUSION OF LAW

The criteria for service connection for left knee anterior cruciate ligament reconstruction with arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for the claimed left knee disability constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including arthritis, will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran argues that he had multiple left knee injuries during service that weakened the knee.  He further contends that his left knee condition worsened over time and led to subsequent injury in 1998 that required surgery, resulting in the current left knee disability.  See, e.g., June 2006 claim, May 2008 substantive appeal, June 2011 hearing transcript.  

Service treatment records confirm several left knee injuries.  In July 1989, he reported left knee pain for several days after playing football.  He indicated that he planted his left foot and twisted outward, and he heard a "pop" and experienced pain and later swelling.  Examination showed a limp favoring the left leg, and there was positive tenderness in the lateral joint line.  X-ray was negative.  The assessment was "knee strain ?", lateral collateral ligament versus lateral meniscal injury.  The Veteran was given crutches, knee immobilizer, and CAMA, and he was assigned a profile of no running, jumping, or aerobics for about a week.  In August 1989, the Veteran reported that he hurt his knee again two weeks earlier, and the assessment was left knee strain resolving.  He was to continue exercises and Motrin.  

The Veteran was seen a third time for left knee pain in March 1992.  He reported injuring himself the prior week during a basketball game, and also twisting the knee at work, or that the knee "popped" while he was working on a gate.  He also stated that the knee occasionally gives out.  The assessment was strained medial collateral ligament.  The Veteran was given a knee splint and referred to physical therapy, and he was assigned a profile with no running for 10 days.  During the physical therapy consult, the Veteran was noted to have injured the knee previously during football.  Range of motion exercises were advised, and he was discharged from physical therapy at the end of March 1992.  Although the Veteran requested a physical examination upon separation from service in a July 1992 statement, no examination was conducted upon the Veteran's discharge from service in December 1992.

The Veteran asserts that his was not given a thorough evaluation of his left knee injuries during service, as only x-rays were conducted and not an MRI, and the x-rays would not show ligament damage.  He further argues that the July 1989 service treatment record has an assessment of "left knee strain ?" indicating that the provider was unsure of the extent of the injury.  The Veteran contends that the left knee injury was more severe than a strain and was misdiagnosed at that time.  He states that he continued to suffer knee pain over the years, but he did not seek medical care every time due to fear of jeopardizing his military career.  He further states that he continued to have left knee pain after discharge from service until his subsequent injury in 1998.  See e.g., March 2007 notice of disagreement, April 2007 statement, May 2008 substantive appeal, June 2011 hearing transcript. 

The Veteran is not competent to testify as to the etiology of his current left knee disability because this question requires specialized knowledge, training, or experience due to the complex nature of the knee.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, there is private and VA medical evidence of record as to this question, as summarized below.

Private treatment records have been obtained concerning the Veteran's 1998 left knee surgery.  In April 1998, prior to the surgery, the Veteran reported continued left knee pain after a basketball injury in mid-March 1998, and it was noted that an April 1, 1998 evaluation revealed a possible meniscal tear.  An April 16, 1998 MRI was noted to show an anterior cruciate ligament (ACL) tear and torn medial meniscus in the left knee.  Examination showed some crepitus with range of motion, mildly positive anterior drawer sign, and mild tenderness along the medial area and with movement of the patella.  The Veteran was referred for orthopedic evaluation.  During the orthopedic evaluation in late April 1998, the Veteran reported feeling a "pop" in the left knee area while playing basketball in mid-March 1998.  He denied any prior history of knee trauma to this extent, but reported three or four episodes of knee discomfort in the past, as well as "giving out" when he did planting and twisting activities.  The Veteran was scheduled for surgery, and he underwent ACL reconstruction and medial meniscus repair in June 1998.

The Veteran was afforded a VA examination concerning his left knee disability in February 2007.  The examiner noted the Veteran's injuries during service in July 1989, August 1989, and March 1992, as well as the subsequent injury and surgery in 1998, as summarized above.  Upon review of the records, physical examination, and x-rays, the examiner diagnosed status post left knee surgery for ACL reconstruction and medial meniscal repair with metallic screw and mild patellar spurring, as well as two surgical scars.  The examiner opined that the left knee strain treated during service in 1989 and 1992 is less likely as not a factor to be considered in the later injury in March 1998.  He reasoned that the Veteran was treated with medications, physical therapy for strengthening and range of motion exercises, and was given crutches in 1989.  The examiner concluded that the Veteran had an old injury from service, but that this injury less likely as not caused the aggravation for future injury in 1998 with eventual surgery.  

In support of his claim, the Veteran reports that, prior to the 1998 left knee surgery, his private provider told him that his left knee had extensive damage that had been present for years, leading to the 1998 injury and requiring surgery.  The Veteran cannot recall any left knee injuries prior to that time other than the documented injuries during service.  See June 2006 statement, June 2011 hearing transcript.  The Veteran is competent to report what his provider told him about his condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In addition, while this statement is not documented in the currently available private records, the Board notes that there appear to be at least one missing record prior to the surgery, as there is reference to an April 1, 1998 treatment session that is not of record.  The Veteran only authorized VA to obtain records dated from April 16, 1998, forward.

The Veteran has also submitted an opinion from a recent private provider, Dr. R.H.  This provider noted the initial injuries during service and the subsequent repair and ACL reconstruction of the left knee, as well as continued complaints of pain and other symptoms since the surgery.  Dr. R.H. indicated that he had reviewed the Veteran's records and conducted a physical examination.  He opined that the Veteran had an original injury related to service and that the subsequent injury that aggravated the preexisting injury that had been present since service.

The evidence does not demonstrate arthritis to a compensable degree within one year following separation from service, so as to warranted presumptive service connection for chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  However, considering all evidence of record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current left knee disability is related to his documented in-service injuries.  In particular, the Board finds the Veteran's complaints of continuous left knee pain and occasional giving way since the in-service injuries to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (stating that a lay person is competent to testify as to lack of observable symptoms prior to service and continuous symptoms after in-service injury).  Indeed, the March 1992 service treatment records reflect reports of occasional giving way, for which the Veteran did not seek treatment, which support his assertions that he had continuous symptoms but did not always seek treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence).  

Further, although the Veteran is not competent to offer an opinion as to the etiology of his condition, he has submitted a positive private opinion in support of his claim, which appears to have considered prior symptomatology.  The Veteran has also reported that a private provider told him that his left knee prior had extensive damage from prior injury before his 1998 surgery.  While the February 2007 VA examiner opined that the Veteran's current disability is not related to the in-service injuries, it is unclear whether the examiner considered the reports of continuous symptomatology since the in-service injuries, which the Board has found to be credible.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the evidence of record demonstrates that he had continuous left knee symptomatology during and after service, including prior to the March 1998 left knee injury, and the current left knee disability has been medically linked to service.  







(CONTINUED ON NEXT PAGE)



Therefore, service connection is warranted for the current left knee disability.  38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for left knee anterior cruciate ligament reconstruction with arthritis is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


